DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/189726 filed on 11/13/2018.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13-14, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "maximum deceleration" in claims 3-4, 13-14, and 17-18 is a relative term which renders the claim indefinite.  The term "maximum deceleration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 2018/00261093 (“Xu”) in view of Nister et al. US 2019/0250622 (“Nister”).

As to claim 1, Xu discloses a vehicle system comprising: 
one or more sensors (see at least Fig 2, element 22; vehicle sensors); 
a second system comprising one or more second processors and one or more second memories comprising instructions that, when executed by the one or more second processors, cause the one or more second processors to: 
receive the trajectory from the first system (see at least ¶32-33; the route from the global route planner module); 
receive second sensor data from a second subset of the one or more sensors (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…); 
a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…); 
determine that at least one of an error occurred with the first system or the probability meets or exceeds a probability threshold (see at least ¶32-35; a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…);; and 
cause the autonomous vehicle to decelerate along the trajectory based at least in part on determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).
	Xu fails to explicitly disclose, but Nister teaches:
a first system comprising one or more first processors and one or more first memories comprising instructions that, when executed by the one or more first processors, cause the first processors to: 
receive first sensor data from a first subset of the one or more sensors (see at least fig 7, element B702; ¶135; receiving sensor data…receive the sensor data 102 from at least one sensor of the vehicle…); and 
determine, based at least in part on the first sensor data, a trajectory for controlling an autonomous vehicle (see at least Fig 7, element B710; ¶140; based at least in part on the safe time intervals and a position of the vehicle 140 in the environment 126, the path or trajectory generator 116 may generate the vehicle trajectory information…).

Thus, Xu discloses a system and method for determining collision probabilities and controlling the vehicle to avoid them and Nister teaches determining a trajectory for the vehicle based on sensed data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the trajectory determination taught by Nister, because it would allow the system to determine appropriate trajectories for the vehicle using machine learning algorithms. 

As to claim 2, Xu discloses wherein the second system implements a probabilistic model to perform at least one of second object detection, second object segmentation, second object classification, or second object tracking (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…). 
Xu fails to explicitly disclose wherein the first system implements a machine learned model to perform at least one of first object detection, first object segmentation, first object classification, or first object tracking. However, Nister teaches wherein the first system implements a machine learned model to perform at least one of first object detection, first object segmentation, first object classification, or first object tracking (see at least ¶57-60; the object analyzer 106 may use classifications to determine one or more of the parameters…a classification may be provided as an input to a machine learning model used to determine one or more of the parameters…). 
Thus, Xu discloses a perception system to detect potential collisions and avoid them and Nister teaches using a machine learning model to detect obstacles and output a trajectory for the vehicle. 

As to claim 3, Xu discloses determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the probability meets or exceeds the probability threshold; and causing the autonomous vehicle to decelerate comprises causing the autonomous vehicle to decelerate according to a maximum deceleration rate (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).

As to claim 7, Xu discloses a method comprising: 
determining, based at least in part on a subset of the sensor data and by a second system associated with the vehicle, a second detection of the object (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…); 
determining at least one of an error with the first system or a potential collision with the object (see at least ¶32-35; a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…);
and causing, by the second system, the vehicle to decelerate along a trajectory based at least in part on determining at least one of the error with the first system or the potential collision with the object (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).
Xu fails to explicitly disclose, but Nister teaches:
receiving, from a sensor and at a first system associated with a vehicle, sensor data (see at least fig 7, element B702; ¶135; receiving sensor data…receive the sensor data 102 from at least one sensor of the vehicle…); and determining, based at least in part on the sensor data and by the first system, a first detection of an object in an environment proximate the vehicle (see at least Fig 7, element B704; ¶136; object analyzer 106 may determine, based at least in part on the sensor data 102, parameters of the object 128A located in the environment…). 
Thus, Xu discloses a system and method for determining collision probabilities and controlling the vehicle to avoid them and Nister teaches determining objects about a vehicle and determining a trajectory for the vehicle based on sensed data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the object detection and trajectory determination taught by Nister, because it would allow the system to determine appropriate trajectories for the vehicle using machine learning algorithms. 

As to claim 8, Xu discloses wherein the second system implements a probabilistic model to perform at least one of second object detection, second object segmentation, second object classification, or second object tracking (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…). 
Xu fails to explicitly disclose wherein the first system implements a machine learned model to perform at least one of first object detection, first object segmentation, first object classification, or first object tracking. However, Nister teaches wherein the first system implements a machine learned model the object analyzer 106 may use classifications to determine one or more of the parameters…a classification may be provided as an input to a machine learning model used to determine one or more of the parameters…). 
Thus, Xu discloses a perception system to detect potential collisions and avoid them and Nister teaches using a machine learning model to detect obstacles and output a trajectory for the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the machine learning model taught by Nister, because it would allow the system to classify obstacles and determine threats about the vehicle. 

As to claim 10, Xu discloses wherein the subset of the sensor data comprises at least one of LIDAR data or RADAR data (see at least ¶7; LIDAR sensor). 

As to claim 11, Xu discloses determining the second detection of the object comprises determining at least one of a velocity of the object, an acceleration of the object, a size of the object, or an orientation of the object, and determining at least one of the error with the first system or the potential collision with the object is based on at least one of the velocity of the object, the acceleration of the object, the size of the object, or the orientation of the object (see at least ¶32-35; a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…).

As to claim 12, Xu discloses determining the second detection of the object comprises determining a current or predicted trajectory of the object, and determining at least one of the error with the first system or the potential collision with the object is based at least in part on the predicted a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…).

As to claim 13, Xu discloses determining at least one of the error with the first system or the potential collision with the object comprises determining the potential collision with the object; and causing the vehicle to decelerate comprises causing the vehicle to decelerate according to a maximum deceleration (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).

As to claim 15, Xu discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors of a second system to perform acts comprising: 
detecting, based at least in part on the sensor data, an object in an environment proximate the vehicle (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…);
determining at least one of an error with the first system or a potential collision with the object (see at least ¶32-35; a particular set of motions associated with a particular trajectory for traveling along the route received from the global route planner 42 may have…an associated collision-cost…); and 
causing the vehicle to perform a maneuver based at least in part on determining at least one of the error with the first system or the potential collision with the object (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).
Xu fails to explicitly disclose, but Nister teaches:
receiving sensor data from a sensor associated with a vehicle (see at least fig 7, element B702; ¶135; receiving sensor data…receive the sensor data 102 from at least one sensor of the vehicle…); receiving a trajectory from a first system associated with the vehicle (see at least Fig 7, element B710; ¶140; based at least in part on the safe time intervals and a position of the vehicle 140 in the environment 126, the path or trajectory generator 116 may generate the vehicle trajectory information…).
Thus, Xu discloses a system and method for determining collision probabilities and controlling the vehicle to avoid them and Nister teaches determining a trajectory for the vehicle based on sensed data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the trajectory determination taught by Nister, because it would allow the system to determine appropriate trajectories for the vehicle using machine learning algorithms. 

As to claim 16, Xu discloses wherein the second system performs at least one of second object detection, second object segmentation, second object classification, or second object tracking (see at least ¶33; the interference module 46 can receive dynamic obstacles data 56 from the perception system 50, which receives data from the vehicle sensors 22…). 
Xu fails to explicitly disclose wherein the first system implements a neural network to perform at least one of first object detection, first object segmentation, first object classification, or first object tracking. However, Nister teaches wherein the first system implements a neural network to perform at least one of first object detection, first object segmentation, first object classification, or first object the object analyzer 106 may use classifications to determine one or more of the parameters…a classification may be provided as an input to a machine learning model used to determine one or more of the parameters…). 
Thus, Xu discloses a perception system to detect potential collisions and avoid them and Nister teaches using a machine learning model to detect obstacles and output a trajectory for the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the machine learning model taught by Nister, because it would allow the system to classify obstacles and determine threats about the vehicle. 

As to claim 17, Xu discloses determining at least one of the error with the first system or the potential collision with the object comprises determining the potential collision with the object; and causing the vehicle to perform the maneuver comprises causing the vehicle to decelerate according to a maximum deceleration (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).

As to claim 20, Xu discloses wherein causing the vehicle to perform the maneuver comprises causing the vehicle to decelerate at a rate that is based at least in part on a distance from the vehicle to the object (see at least ¶35; ¶45; the trajectory follower module receives the smooth trajectory from the motion planner module and controls the vehicle actuation systems 66 so that the self-driving vehicle follows the determined smooth trajectory…).

Claims 4-6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nister as applied to claim 1 above, and further in view of Steiner et al. US 2018/0373252 (“Steiner”).
claim 4, Xu fails to explicitly disclose determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the error occurred with the first system; and causing the autonomous vehicle to decelerate comprises causing the autonomous vehicle to decelerate at less than a maximum deceleration rate. However, Steiner teaches determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the error occurred with the first system; and causing the autonomous vehicle to decelerate comprises causing the autonomous vehicle to decelerate at less than a maximum deceleration rate (see at least ¶60-78; in the failure case of the monitor MON providing a faulty safety envelope to the commander COM…). 
Thus, Xu discloses a system and method for collision avoidance and Steiner teaches a system that determines failures in prior systems and remedies the final output. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the failure checks taught by Steiner, because it would prevent unsafe trajectories from being used by the vehicle in the event of a failure. 

As to claim 5, Xu fails to explicitly disclose wherein determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the error occurred with the first system by at least one of determining that a signal has not been received from the first system for more than a threshold amount of time, determining at least one of a hardware or software failure for the first system, or determining that power to the first system was disrupted. However, Steiner teaches wherein determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the error occurred with the first system by at least one of determining that a signal has in the failure case of the monitor MON providing a faulty safety envelope to the commander COM…). 
Thus, Xu discloses a system and method for collision avoidance and Steiner teaches a system that determines failures in prior systems and remedies the final output. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the failure checks taught by Steiner, because it would prevent unsafe trajectories from being used by the vehicle in the event of a failure. 

As to claim 6, Xu fails to explicitly disclose wherein determining that the at least one of the error occurred with the first system or the probability meets or exceeds the probability threshold comprises determining that the error occurred with the first system by at least one of determining that the trajectory is different than a previous trajectory by more than a threshold amount, determining that the trajectory is not compatible with a pose of the autonomous vehicle, determining that the trajectory is not compatible with a capability of the autonomous vehicle, or determining that the trajectory controls the autonomous vehicle to maneuver over a surface categorized as non-drivable (see at least ¶60-78; in the failure case of the monitor MON providing a faulty safety envelope to the commander COM…). 
Thus, Xu discloses a system and method for collision avoidance and Steiner teaches a system that determines failures in prior systems and remedies the final output. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the failure checks taught by Steiner, because it would prevent unsafe trajectories from being used by the vehicle in the event of a failure. 

claim 14, Xu fails to explicitly disclose determining at least one of the error with the first system or the collision with the object comprises determining the error with the first system; and causing the vehicle to decelerate comprises causing the vehicle to decelerate according to a deceleration less than a maximum deceleration. However, Steiner teaches determining at least one of the error with the first system or the collision with the object comprises determining the error with the first system; and causing the vehicle to decelerate comprises causing the vehicle to decelerate according to a deceleration less than a maximum deceleration (see at least ¶60-78; in the failure case of the monitor MON providing a faulty safety envelope to the commander COM…). 
Thus, Xu discloses a system and method for collision avoidance and Steiner teaches a system that determines failures in prior systems and remedies the final output. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the failure checks taught by Steiner, because it would prevent unsafe trajectories from being used by the vehicle in the event of a failure. 
. 

As to claim 18, Xu fails to explicitly disclose determining at least one of the error with the first system or the potential collision with the object comprises determining the error with the first system; and causing the vehicle to perform the maneuver comprises causing the vehicle to decelerate according to a deceleration less than a maximum deceleration. However, Steiner teaches determining at least one of the error with the first system or the potential collision with the object comprises determining the error with the first system; and causing the vehicle to perform the maneuver comprises causing the vehicle to decelerate according to a deceleration less than a maximum deceleration (see at least ¶60-78; in the failure case of the monitor MON providing a faulty safety envelope to the commander COM…). 
Thus, Xu discloses a system and method for collision avoidance and Steiner teaches a system that determines failures in prior systems and remedies the final output. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the failure checks taught by Steiner, because it would prevent unsafe trajectories from being used by the vehicle in the event of a failure. 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nister as applied to claim 1 above, and further in view of Kamata US 2019/0079529 (“Kamata”).

As to claim 9, Xu fails to explicitly disclose wherein the second system implements at least one of a Kalman filter or a particle filter. However, Kamata teaches wherein the second system implements at least one of a Kalman filter or a particle filter (see at least ¶38; kalman filter…). 
Thus, Xu discloses a system and method for detecting obstacles and controlling the vehicle to avoid collisions and Kamata teaches detecting obstacles combined with the use of a kalman filter. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the kalman filter taught by Kamata, because it would allow the system to filter out obstacle data. 

As to claim 19, Xu fails to explicitly disclose wherein the acts further comprise: based on at least one of a velocity of the object, an acceleration of the object, a velocity of the vehicle, or an acceleration of the vehicle, filtering the sensor data to determine a subset of the sensor data, wherein the detecting the object is based at least in part on the subset of the sensor data. However, Kamata teaches wherein the acts further comprise: based on at least one of a velocity of the object, an acceleration of the object, a velocity of the vehicle, or an acceleration of the vehicle, filtering the sensor data to determine a subset of the sensor data, wherein the detecting the object is based at least in part on the subset of the sensor data (see at least ¶38; kalman filter…). 
Thus, Xu discloses a system and method for detecting obstacles and controlling the vehicle to avoid collisions and Kamata teaches detecting obstacles combined with the use of a kalman filter. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Xu, with the kalman filter taught by Kamata, because it would allow the system to filter out obstacle data. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668